SULLIVAN, Judge,
dissenting.
I do not disagree with the majority opinion to the effect that the Kramer's complaint covered two injuries, one to Dennis and one to Donna. I further agree that the Settlement Agreement and Release involving the Kramers, Good Samaritan Hospital, and Dr. Jacqmain very specifically did not release Dr. Haswell from any claim on the part of the Kramers. The Settlement Agreement and Release pertaining to the Patient's Compensation Fund, while including only the Kram-ers and the Fund as named parties, nevertheless releases and forever discharges not only the Fund, but "any other person or entity from any and all claims, demands, or causes of action which now exist or which may exist in the future on account of or in any way growing out of any and all known or unknown, foreseen or unforeseen bodily and/or personal injuries and damages arising from the incident." Record at 58-54. Donna Kramer executed the agreement and release not only on behalf of Dennis but as an individual plaintiff. From the inclusive language used, it necessarily includes Dr. Has-well within the term "any other person". It further appears that the "incident" covered was the "incident" of April 30, 1988, at which time Donna Kramer experienced sharp pain and went to Good Samaritan Hospital and from there to Indianapolis by ambulance. It was during this time that Donna suffered the ruptured uterus and that Dennis died. At no time during this period did the Kramers see or speak to Dr. Haswell. Under the summary judgment designated materials, it is clear that Dr. Haswell did not undertake to render any medical care or advice after April 17, 1988.
To be sure, a prominent aspect of the allegation against Dr. Haswell is that he failed to arrange for a qualified physician to cover for him at Good Samaritan Hospital in the event of an emergency in his absence. That failure could be viewed as having taken place on April 30, 1988. Under such analysis of the facts, that failure is within the "claims, demands, or causes of action" released by the Kramers in their agreement with the Patient's Compensation Fund.
The majority opinion alludes to Haswell's "Motion to Dismiss, or in the Alternative, Motion for Summary Judgment" filed in Greene County. That motion and the preliminary determination sought in Greene County, as to an affirmative defense or a question of law with respect to the proposed complaint, were based upon the assertion that the claim was barred by the applicable statute of limitations. Even so, to the extent that the Greene Superior Court "determined that issues remained for the jury as to whether Haswell should have provided Donna with care that would have prevented the rupture of her uterus" (Majority slip op. at 3), such claim is also within the claims released by the Kramers.
It is not the prerogative of this court to look behind an otherwise valid and clearly stated release in an attempt to determine what the parties intended. We must give the release the meaning apparent on its face. Mullen v. Tucker (1987) Ind.App., 510 N.E.2d 711. No longer does a release of one tortfeasor release all tortfeasors as a matter of Indiana common law. However, a release may bar a claim against a person not a party to the release agreement if it is clear from the document that the instrument intends to release others. Huffman v. Monrce County Community School Corp. (1992) Ind., 588 N.E.2d 1264; Arnold v. Burton (1995) Ind.App., 651 N.E.2d 1202; Dobson v. Citizens *153Gas and Coke Utility (1994) Ind.App., 634 N.E.2d 1343. As in OEC-Diasonics, Inc. v. Major (1993) Ind.App., 622 N.E.2d 1025, the release here involved does so.
I would reverse and remand with instructions to enter summary judgment for Dr. Haswell.